Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 1 of 9 PageID #: 4185




                                   Exhibit 5




                                      49
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 2 of 9 PageID #: 4186




     6/2/2020                                           Search | JasonleevandyKe@protonmall.com | ProtonMail




       Re: (No Subject)
       Sent: Saturday, May 30, 2020 11:04 PM

       From: Jason L. an Dyke jasonleevan yke@protonmall.com

      To: Tom Retzlaff retzlaff@texas.net

      CC: Jeffrey Dorrell JDorrell@hanszenlaporte.com

       BCC: Alan Taggart alan@taggartfirm.com


       Mr. Retzlaff:

       That e-mail was sent to me today and, as the discovery period is open until the end of the day, I had a duty to
       supplement my discovery response under Rule 193.5. You received that material, properly Bates labeled, and an
       amended response pursuant to that rule.

      As for the rest of your e-mail, please do not email me or communicate with me for any reason except to the extent
      necessary to comply with the Te as Rules of Civil Procedure or the Local Rules of Practice in Denton County,
      Texas.


      This communication, from you to me, together with this response from you has been marked as Bates Label 1837.
      Please not that Bates Label 1837 is responsi e to your request for production #5 and #6.

      Jason L. Van Dyke
       PO Box 2618
       Decatur, TX 76234
       E - jasonleevandyke@protonmail.com


       Sent with ProtonMail Secure Email.

            Original Message
       On Saturday, May 30, 2020 10:52 PM, Tom Retzlaff <retzlaff@texas.net> wrote:


         You - and most especially McGibney - are pathetically predictable.

        Tell McStupid that he can send whatever his most recent SLAPP nonsense is to Hanszen Laporte. They get
        paid the big bucks to handle shit like that.

         Don't CCP Chapter 7A protective order cases only apply for people in Tex s? Are you telling me that
         McGibney li es in Texas and wants to file one of these against me? Wow, I had no idea!

        It s a good thing that one of the best attorneys in Texas recently told me that the affirmative efense of
        unclean hands is a viable defense to a Ch 7A proceeding, eh?




        Tom Retzlaff




     hltps://mall.protonmall.com/search/OZcDdwBSV scqyp9u4fVc_8Z2\ cgcLLsl0ICInhGcsj4DEbvDoCfJKQ6_CTrQFc4Oy_GITJz T7FJBGI3fKySA==?Ke...   1/1


                                                                    50
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 3 of 9 PageID #: 4187




                                  CAUSE NO. 20-2579-431


        THOMAS RETZLAFF,                         § IN THE DISTRICT COURT
         Petitioner,                             §
                                                 §
        Vs.                                      § OF DENTON COUNTY, TEXAS
                                                 §
        JASON LEE VAN DYKE,                      §
              Respo den .                        § 431 st JUDICIAL DISTRICT




           PETTTONEi S MOTION FOR LEAVE TO TAKE DEPOSITION
                    O TSIDE THE DISCOVERY PERIOD



              Petitioner asks the court for ermission to take the o al deposition of

        Janies McGibney, and sever l other in ivi uals recently identified by

        respon ent as witnesse , outside the discove y period, under the authority of

        Texas Rule of Civil ocedure 199.2( ).




                                   A. INTRODUCTION

         1. Petitione is Thoma Retzlaff; res ondent is Jason Lee Van Dyke.


        2. This case involves a sexual assault / stalking / human trafficking

        victim rotective orde b ought pursuant to Texas Code of Criminal

        Procedure Cha ter 7A.




                                            51
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 4 of 9 PageID #: 4188




      3.      A hearing on the pplication for pro ective order is set for J ne 29,

      2020.




                                          B. Fac s


      4. Petitione asks for pe mission to take the oral deposition of James

      McGibney, Hannah Poe, Special Agent Kevin Palomino of the Dept of

      Homeland Security - oint Terro ism Task Fo ce, Rav. J. Holde Bennett,

      Sus n Lynn Van Dyke, and Jo hua Co klin, on dates and times yet to be

      determined, in front of a court stenographer an videographer. Fu thermore,

      Mr. Retzlaff sks the court to orde respon ent, V n Dyke, to ap ear at a

      deposition o that he, too, can be further questioned.



      5. On May 29, 2020, Van Dyke filed his Amended Answe s to

      Inte rogatory Questions identifying a bunch of new witnesses (Amended

      Inte rogatory Answe Numbers 2(b), 20 and 21) nd lleging new defenses /

      affi mative defenses (Amended InteiTogatory Answer Number 3, 12, 16, 18,

      and 19).




                                             52
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 5 of 9 PageID #: 4189




                              C. Arg ment & Authorities

      6. Rule 199.2(a) specifically permits the court to grant leave to take the

      deposition of a witness outside of the iscovery period.



      7. M . Retzlaff reque ts leave to take the o al deposition of James

      McGibney (and some of the other newly identified witnesses) outside of the

      discovery period because of material that was learned in Van Dyke s

      deposition on May 28. Fu ther, with regards to this specific witness, and all

      these new, additional witnesses, their names were di closed in n amended

       esponse to interro atory questions filed after the discovery eriod nd Mr.

      Retzlaff would be unfairly p ejudiced without the deposition. See Tex. R.

      Civ. P. 190.5(a).



      8. Some m tters have changed materially after the discovery cutoff due

      to evelations m de by V n Dyke during his deposition on May 28 (one of

      which was him fin lly dmitting that it wa , in f ct, his voice on the FBI

      audio recording plotting Mr. Retzlaff s ssassination after months of him

      denying that it was his voice!)



      9. Under Rule 191.1, the court has the discovery limitations when there

     is good cause, unless the modification is specifically prohibited. No rule

     prohibits permitting Mr. Retzl ff to take the e depo itions outside the


                                            53
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 6 of 9 PageID #: 4190




      discovery period. There is good cause to permit the modification due to the

      sudden revelation of these new witnesses, new affirmative defense , and

      new testimony from Van Dyke s own deposition.



      10. Under Rule 190.5, the court must odify a discovery-cont ol plan

     when justice equi es. In this case, justice requi es th t the court permit M .

     Retzlaff to epose James McGihney ( nd the thers), n re-de e Van

     Dyke, outside the discovery period because the amended inte rogato y

     responses f om Van Dyke were made afte the discovery deadline or so

     close to the deadline that M . Retzlaff did not have an adequate oppo tunity

     to conduct discovery elated to the new matte s (Rule 190.5(a)(1)) and Mr.

     Retzlaff will be unfairly p ejudiced without the additional discovery (Rule

      190.5(a)(2)).



                                     D. Co clusio

      11. Van Dyke purposefully delayed in filing his amended interrogatory

      esponses so as to prevent Mr. Retzlaff f om finding out about them ahead of

     time in anticipation of Van Dyke’s May 28 deposition. In the lternative,

     Mr. Retzlaff will be forced to seek a continuance of the final p otective order

     he ring.


                                          54
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 7 of 9 PageID #: 4191




                                          E. Prayer

        12. For these reasons, Mr. Retzlaff asks the court to set this motion for

        hearing nd, after the hearing, to issue an order granting him leave to take

        the oral deposition of James McGibney and any other witnesses Mr. retzlaff

        nee s.




        Respectfully submitted,




        Thomas Retzlaff
        PO Box 46424
        Phoenix, AZ 85063-6424
        (210) 317-9800
        email: RetzlafffdHexas.net


        Petitioner, pro se




                                           55
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 8 of 9 PageID #: 4192




                            CERTIFICATE OF CONFERENCE



               I certify that on May 29, 2020,1 conferred with respondent, Jason Van

         Dyke, and he said he is opposed to this request and that he is further op osed

         to continu nce of the trial.




                  Thomas Retzlaff
Case 4:18-cv-00247-ALM Document 183-5 Filed 06/22/20 Page 9 of 9 PageID #: 4193




                             CERTIFICATE OF SERVICE



             I certify that on May 29, 2020, a copy of this document was

       electronically filed with the Texas e-Filing system, which will automatically

       serve a Notice of Elect onic Filing on the following counsel of reco d:

                Jason Lee Van Dyke - respondent, pro se




                Thomas Retzlaff




                                            57
